DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Rejoinder
Claims 10–15 are rejoined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Bowersox on January 7, 2021.
With respect to the claims filed October 30, 2020, please make the following amendments:
Please amend claim 1 as follows (Claims p. 3, lines 16–18):
an ultrafiltration device the ultrafiltration device comprising an ultrafiltration pump, wherein
Similarly, please amend claim 10 as follows (Claims p. 8, lines 1–3):
an ultrafiltration device the ultrafiltration device comprising an ultrafiltration pump, wherein
Reasons for Allowance
Claims 1–15 are allowed. The following is Examiner’s statement of reasons for allowance:
Raiford,1 Kelly,2 and Schael3 are considered to be the nearest prior art. However, as it applies to independent claims 1 and 10 (supra), none of these references teach nor fairly suggest: “an ultrafiltration device for removing used dialysate from the container of the first air separation device and for supplying the used dialysate to the drain through an ultrafiltration line while bypassing the balancing device, the ultrafiltration device comprising an ultrafiltration pump”. Also, as it applies to independent claim 2, none of these references teach nor fairly suggest the claimed second air separation device. In addition, the above features corresponding to claims 1, 2, and 10, along with reasoning to combine with either Raiford, Kelly, or Schael could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 US 2011/0120302 A1, published May 26, 2011 (“Raiford”).
        2 US 2005/0131332 A1, published June 16, 2005 (“Kelly”).
        3 US 7,770,769 A, issued September 13, 1988 (“Schael”).